Exhibit 99.1 Evergreen Energy Reports 2010 Financial Results DENVER, March 15, 2011 — Evergreen Energy Inc. (NYSE Arca: EEE) announced its financial results for the twelve months ended December 31, 2010. Ilyas Khan, Executive Chairman of Evergreen, stated: “2010 was a challenging year for Evergreen in many ways; however, we implemented key elements of our strategy by successfully selling non-core assets and continuing the development of our proprietary technologies.So far in 2011, we have hit the ground running and reached significant milestones.On February 2, 2011, we announced that we completed a private placement for approximately $16 million, and we reached a forbearance and settlement agreement with certain holders of our 2007 and 2009 notes.These steps better position us to take advantage of our growth opportunities and represent substantial progress toward our goal of delivering shareholder value.” Financial Results for the Twelve Months Ended December 31, 2010 As a result of the sale of certain net assets of both Buckeye and Evergreen on April 1, 2010, the results of operations for the Mining Segment are shown as discontinued operations and prior year comparative information is also restated and reflected in discontinued operations. § Revenues were $403,000 for the twelve months ended December 31, 2010, compared to $423,000 in the same period in 2009. § Total operating expenses were $21.3 million for the twelve months ended December 31, 2010, compared to $28.0 million in the same period in 2009. - G&A for the twelve months ended December 31, 2010 was $15.1 million and included $3.3 million of employee non-cash stock-based compensation, compared to $25.1 million in the same period in 2009, which included $4.5 million of employee non-cash stock-based compensation. § Operating loss from continuing operations was $20.9 million for the twelve months ended December 31, 2010, compared to $27.5 million in the same period in 2009. § Net loss attributable to common shareholders was $24.7 million, or $1.47 per share, for the twelve months ended December 31, 2010, compared to net loss of $58.6 million, or $5.31 per share in the same period in 2009. “Looking ahead, we are committed to taking advantage of the many opportunities afforded to us by our K-Fuel technology, including but not limited to the development of a K-Fuel 1 demonstration plant; the entry into joint ventures focused on the development of K-Fuel; and the expansion of K-Fuel applications in regions worldwide.We are also exploring strategic alternatives for our GreenCert™ business, including evaluation of its relationship to K-Fuel and the potential sale or joint venture of this business.Our 2011 prospects are strong, and I am committed to leading the effort to capture the undoubted potential that Evergreen possesses,” concluded Khan. Evergreen Energy Inc. Evergreen Energy Inc. (NYSE Arca: EEE) has developed two proven, proprietary, patented, and transformative green technologies: K-Fuel® and the GreenCert™ suite of software and services.K-Fuel technology significantly improves the performance of low-rank coals, yielding higher efficiency and lowering emissions.GreenCert, which is owned exclusively by Evergreen, is a science-based, scalable family of environmental intelligence solutions that quantify process efficiency and greenhouse gas emissions from energy and industrial and sources.Visit www.evgenergy.com for more information. Safe Harbor Statement Statements in this release that relate to future plans or projected results of Evergreen Energy Inc. are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), and Section 21E of the Securities Exchange Act of 1934, as amended by the PSLRA, and all such statements fall under the "safe harbor" provisions of the PSLRA. Our actual results may vary materially from those described in any "forward-looking statement" due to, among other possible reasons, the realization of any one or more of the risk factors described in our annual or quarterly reports, or in any of our other filings with the Securities and Exchange Commission.Readers of this release are encouraged to study all of our filings with the Securities and Exchange Commission. Our ability to execute our business plan and develop the GreenCert™ or K-Fuel® technologies may be adversely impacted by unfavorable decisions in pending litigation, the inability of the Company to satisfy the terms of the settlement agreement with the holders of its 2007 and 2009 Notes, our inability to raise sufficient additional capital in a timely manner to pursue the development of our technology, and our inability to timely and successfully complete pending transactions, including the sale of the assets of Landrica Development Company and the consummation of the proposed joint venture with WPG Resources. Readers of this release are cautioned not to put undue reliance on forward-looking statements. Evergreen Investor Contact: Becky Herrick, Lippert / Heilshorn & Associates, 415.433.3777, bherrick@lhai.com [Tables follow] 2 EVERGREEN ENERGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS December31, (in thousands, except per share amounts) Assets Current: Cash and cash equivalents $ $ Accounts receivable, net — Debt issue costs, net of amortization — Prepaid and other assets Assets of discontinued plant operations Assets of discontinuedmining operations Total current assets Property, plant and equipment, net of accumulated depreciation Construction in progress Restricted cash and marketable securities — Debt issue costs, net of amortization Other assets 2,784 2,808 $
